UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofJuly 2014 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer to partner with Saab in joint programme management for Brazil´s F-X2 Project São José dos Campos, Brazil, July 11, 2014 – Embraer and Saab have signed a Memorandum of Understanding to partner in joint programme management for the F-X2 Project, pursuant to the selection of the Gripen NG as Brazil´s next generation fighter jet. Under this agreement, Embraer will perform a leading role in the overall programme performance as well as undertake an extensive share of work in the production and delivery of both the single and two-seat versions of the state-of-the-art Gripen NG aircraft for the Brazilian Air Force. Embraer will coordinate all development and production activities in Brazil on behalf of Saab and, in addition to its own extensive work packages, will participate in systems development, integration, flight tests, final assembly and deliveries. Furthermore, Embraer and Saab will be jointly responsible for the complete development of the two-seat version of the Gripen NG, at the same time that a strategic partnership for future global promotion and marketing of both single and two-seat versions is being discussed between the two companies. “
